Opinión concurrente del
Juez Presidente Señor Trías Monge
con la cual concurre el Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 20 de mayo de 1975
Estimamos que por su entrelazamiento con la cuestión dis-cutida en la opinión del Tribunal, así como por su considerable interés público, que apunta a la necesidad de fijar normas en esta zona del derecho, debemos expresarnos también sobre la contención del apelante de que la sentencia emitida incumple con los requisitos de la Regla 242(a) de Procedimiento Criminal, relativa al desacato sumario. La Oficina del Procura-dor General admite en su alegato que se violaron dichos requisitos.
Sólidas consideraciones jurídicas y de orden público la res-paldan. La trayectoria del derecho en este sector ha sido por largos años hacia el constreñimiento del desacato sumario en todo lo posible. Para evitar graves problemas de debido pro-ceso de ley, se le ha limitado a situaciones fuera de lo común, verdaderamente excepcionales, donde se amenace seria e in-minentemente la institución en sí de la justicia y se requiera *861acción instantánea para asegurar la marcha ordenada y digna de los procedimientos. In Re Little, 404 U.S. 553 (1972); Bridges v. California, 314 U.S. 252 (1941); Harris v. United States, 382 U.S. 162 (1965); 3 Wright y Miller, Federal Practice and Procedure, sec. 707, pág. 165. No debe estimarse que el desacato sumario proviene del derecho natural, del orden preestablecido e inmutable de las cosas. El desacato sumario es una antigua institución indígena del Derecho Común, 4 Blackstone, Commentaries 286 (14a ed. 1803). Se le desconoce generalmente en el Derecho Civil. Davis, H. H., Summary Punishment for Contempt, 39 So. Cal. L. Rev. 463, 467 (1966); Pekelis, A. H., Legal Techniques and Political Ideologies, 41 Mich. L. Rev. 655, 667-668 (1943). En el pro-pio Estados Unidos se ha abogado por la eliminación total del procedimiento sumario por estimarse que puede equivaler a una violación del debido proceso de ley. Davis, supra, passim.
No procedía utilizar en este caso el procedimiento sumario. Se recordará que la Regla 242(a) requiere para ello que el desacato se cometa en presencia del tribunal. 8A Moore, Federal Practice, sec. 42-01 [3], pág. 42-11; Odom, W. A. y Baker, L. A., Direct and Constructive Contempt, 26 Baylor L. Rev. 147 (1974). Si un abogado le envía a un magistrado una carta ofensiva a su dignidad, solicitando su inhibición en un litigio, no puede castigársele sumariamente. Cooke v. United States, 267 U.S. 517 (1925). ¿Se altera el resultado si el juez le ordena al abogado a repetir en corte abierta el contenido de su carta o moción? La contestación es que no. Harris v. United States, 382 U.S. 162 (1965). Holt v. Virginia, 381 U.S. 131 (1965). No es imprescindible en estas situaciones el castigo inmediato para vindicar el interés de la justicia. No existe un peligro claro y presente de obstrucción de los procedimientos judiciales. Nye v. United States, 313 U.S. 33 (1940); Bridges v. California, 314 U.S. 252 (1941); In re Casanova, 65 D.P.R. 226 (1945). De resolverse que la repetición obligada en corte abierta de un escrito puede servir de base para un procedí-*862miento sumario, se estaría subvirtiendo el propósito de la Regla 242(a). Notes, Summary Disposition Provided for in Rule Jp2 may not be Employed to Punish for Contempt of Grand Jury, 12 Wayne L. Rev. 699, 700 (1966).
—0—